Opinion issued November 18, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00039-CV
———————————
ARTHUR
JOHNSON, Appellant
V.
JOYCE A. JOHNSON, Appellee

 

 
On Appeal from the 309th District Court Harris County, Texas

Trial Court Cause No. 9216011
 

 
MEMORANDUM OPINION
          Appellant, Arthur Johnson, has neither established
indigence, nor paid all the required fees. 
See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon Supp. 2010) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant, Arthur Johnson, did
not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          We
dismiss this appeal for nonpayment of all required fees.  All pending motions are denied.
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Bland.